 



Exhibit 10.8
1993 Key Employees Incentive Plan
     1.       The Plan is designed to provide additional incentive for selected
employees (including Officers who are full-time employees, whether or not
Directors) of the Company and its current or future subsidiaries by the grant of
options to purchase Common Shares of the Company and/or by the making of awards
of incentive compensation. It is intended that the share options and awards of
incentive compensation will be awarded in a way calculated to be most effective
to retain or attract and to provide additional incentive to these selected
employees having regard to their individual potential, location, contributions
to the Company and other applicable considerations.
     2.       The Plan shall be administered by a Committee of three or more
Directors, appointed annually by the Board of Directors of the Company from
those of its members who, at the time they act, are not, and for at least one
year prior thereto have not been, eligible to participate under the Plan or any
other plans of the Company or any of its subsidiaries or other affiliates
entitling the participants therein to acquire shares, share options or share
appreciation rights of the Company or any of its subsidiaries or other
affiliates. The Committee shall have full authority to establish regulations for
the administration of the Plan and to interpret the Plan.
     3.       Share Options and Share Appreciation Rights.

  (a)   The Board of Directors of the Company and, with the consent of that
Board, the Board of Directors of any subsidiary of the Company, may from time to
time, as and if recommended by the Committee, grant to selected employees of the
Company and its subsidiaries, or of such subsidiary, as the case may be, options
to purchase not exceeding in the aggregate 5,000,000 Common Shares of the
Company, from the Company, or from such subsidiary, as the case may be, provided
that the Committee, subject to ratification by the Board of Directors of the
Company, shall make adjustments in the number and kind of shares available for
or subject to option, and in the purchase price of shares subject to option, as
it may deem appropriate in the event of a share subdivision, share
consolidation, share dividend (other than an optional share dividend in lieu of
a cash dividend), amalgamation, merger, consolidation, share reclassification or
other change in the capital structure of the Company. The Company may issue
shares or may acquire outstanding shares for the purpose of satisfying the
exercise of an option or of a share appreciation right. If shares are to be
delivered by a subsidiary, the Company may issue the shares required or the
subsidiary may acquire outstanding shares for such purpose.     (b)   The
purchase price of the shares purchasable upon exercise of each option, which
shall not be less than 100% of their fair market value, as determined by the
Committee, on the date the option is granted, and all other terms and conditions
of each option, shall be fixed by the Board of Directors of the Company or of
the subsidiary, as the case may be, in each case on recommendation of the
Committee, provided that (i) no shares subject to option shall be purchasable
after the expiration date fixed in the option, which date shall not be later
than ten years after the date the option is granted, and (ii) no person shall
have any of the rights of a Shareholder in respect of shares subject to an
option until such shares have been paid for in full in cash and issued to such
person. If the Board of Directors

 



--------------------------------------------------------------------------------



 



- 2 -

      of the Company shall so authorize, the purchase price of shares payable
upon exercise of options granted under the Plan, or under the Key Employees
Incentive Plans approved by the Shareholders of the Company on December 9, 1988
and April 18, 1984, may, subject to applicable law, be paid in lieu of cash, by
the delivery to Company of certificates for Common Shares of the Company already
owned by the optionee having a fair market value (determined in a manner
prescribed by the Committee in accordance with applicable law) equal to the
purchase price of the shares (or any part thereof) for which the option is
exercised, or by any combination of cash and shares. In Canada, the purchase
price shall be paid only in cash, but at the request of the optionee, the
Company may sell on the optionee’s behalf Common Shares already owned by the
optionee and apply the proceeds of the sale to the optionee’s purchase of shares
pursuant to the exercise of the share option. An option may provide that the
optionee may exercise the option by delivering to the Company an exercise notice
and irrevocable instructions for the Company to deliver directly to a broker
named in the exercise notice the number of Common Shares set forth in the notice
in exchange for payment of the purchase price of such Common Shares. Any shares
subject to an option which shall have terminated or expired (other than to the
extent surrendered upon the exercise of a share appreciation right) may
thereafter be reoptioned. In the case of options intended to qualify for the tax
treatment provided by Section 422 of the U.S. Internal Revenue Code of 1986, as
amended (“ISOs”), the aggregate fair market value (determined at the time of the
grant of such ISOs) of the shares with respect to which ISOs granted after
December 31, 1986 are exercisable for the first time by any selected employee
during any calendar year shall not exceed $100,000.     (c)   Any option may
include a share appreciation right at the time of grant. If recommended by the
Committee and authorized by the Board of Directors of the Company or, with the
consent of that Board, the Board of Directors of the subsidiary of the Company
granting such option. Any option previously granted under the Plan or under the
Key Employees Incentive Plans approved by the Shareholders of the Company on
December 9, 1988 and April 18, 1984 and remaining unexercised may be amended to
include a share appreciation right, if recommended by the Committee and
authorized by the Board of Directors of the Company or, with the consent of that
Board, the Board of Directors of the subsidiary of the Company which granted
such option. Subject to such terms and conditions as the authorizing Board may
provide, such right shall entitle the optionee to surrender unexercised the
option to which the right relates, or any portion thereof, but only to the
extent such option is then exercisable, and to receive upon such surrender that
number of shares having an aggregate value equal to the amount of the excess of
the then market value of one share over the purchase price per share specified
in the option multiplied by the number of shares purchasable upon exercise of
the option, or portion of option, so surrendered; provided that, at the election
of the Company or the subsidiary which granted such right, it may deliver cash,
or a combination of cash and shares, equal in value to the amount of such
excess.

 



--------------------------------------------------------------------------------



 



- 3 -

  (d)   An employee of the Company that has been granted an option shall have
the right, at any time, but subject to the discretion of the Board of Directors
of the Company to suspend this right at any time upon the determination of the
Board of Directors of the Company that it is in the best interests of the
Company to do so, in lieu of the exercise of such option, to elect to surrender
to the Company for cancellation any option which is then exercisable for Common
Shares in return for the payment by the Company of an amount (the “Cancellation
Amount”) equal to the excess of the fair market value of the Common Shares
subject to such surrendered option (such fair market value being determined to
be (i) for options with a purchase price in U.S. dollars, the simple average of
the high and low prices at which the Company’s Common Shares were traded in one
or more board lots on the New York Stock Exchange for the five days on which the
Common Shares were traded prior to the date on which the options were
surrendered for cancellation, and for options with a purchase price in Canadian
dollars, the simple average of the high and low prices at which the Common
Shares were traded in one or more board lots on the Toronto Stock Exchange for
the five days on which the Common Shares were so traded prior to the date on
which the options were surrendered for cancellation or (ii) with the prior
consent of the Toronto Stock Exchange, such other price as may be determined by
the Board of Directors of the Company to be appropriate in the circumstances)
over the aggregate exercise price for the Common Shares of the Company subject
to such option (as of the date of surrender). The Company shall have the right
to withhold from any payment in respect of the Cancellation Amount any
applicable withholding taxes or other withholding liabilities. Any option
surrendered for cancellation pursuant to this subsection 3(d) shall be deemed to
be terminated and of no further force or effect as of the time of surrender or
effective time of surrender, if later, and the total number of Common Shares of
the Company that may be issued pursuant to the exercise of options under this
Plan, as set forth in subsection 3(a), shall be reduced by the number of Common
Shares that were issuable upon the exercise of such option as of the time of
surrender or effective time of surrender, if later, unless payment of the
Cancellation Amount is not made by the Company in accordance with this
subsection 3(d). Payment of the Cancellation Amount shall be made by the Company
within ten business days after the time of surrender or effective time of
surrender, if later, of an option pursuant to this subsection 3(d).

     4.       Incentive Compensation
     Awards of incentive compensation under the Plan may be made in respect of
each fiscal year, beginning with 1993. In accordance with the provisions of this
Section 4. Such awards may be made in, or in commitments to deliver, cash,
shares of the Company, incentive units evidencing commitments to pay or deliver
at some future date or dates cash or shares in amounts measured by or otherwise
dependent upon earnings or other performance criteria, or share units evidencing
commitments to deliver or pay at some future date or dates shares or cash equal
to the market value of shares at such date or dates, together, in each case, if
so provided, with amounts equal to dividends and other distributions paid on an
equivalent number of shares, or such other kind or form of compensation as may,
in the judgment of the Committee, be best calculated to further the purposes of
the Plan, all on such terms and subject to such conditions as the Committee may
determine. In Canada, because of certain tax rules that might adversely affect

 



--------------------------------------------------------------------------------



 



- 4 -

the recipient of a deferred award, each award shall be paid not later than the
end of the third year following the end of the year in which the award to an
employee is declared.
     In respect of each year, the Committee, subject to ratification by the
Board of Directors of the Company, shall from time to time, but not later than
the end of the year immediately following such year, fix the extent, if any, to
which, within the limits of the “Incentive Fund” for such year, awards of
incentive compensation shall be made in respect of such year by the Company and
by its subsidiaries, and, subject to ratification by the Board of Directors of
the Company or of the subsidiary making the award, as the case may be, determine
the participants for the year, the award to be made to each participant and the
time when such award is to be paid. The amount of the Incentive Fund for each
year shall be equal to (A) 1% of the sum of the consolidated net earnings of the
Company plus the related provisions for income and mining taxes (the “Award
Pool”), as confirmed by the Company’s independent auditors for such year and the
Award Pool for each of the two immediately preceding years (the “Preceding
Years”) less (B) the aggregate amount of awards actually made from the Award
Pool in respect of each of the Preceding Years under the Plan or, as the case
may be, under the Key Employees Incentive Plan approved by the Shareholders of
the Company on December 9, 1988, in such years. Awards made under this Section 4
shall be deemed for the purpose only of determining the amount to be charged
therefor against an Incentive Fund or Funds to have the value of the cash or
shares or incentive units or share units or other kind or form of compensation
awarded that is determined by the Committee, as of the time the award is made
and disregarding the effect of any restrictions or delayed delivery provisions
which would otherwise reduce such value, on such basis as the Committee shall
deem reasonable. The value of any award made under this Section 4 shall be
charged against the Incentive Fund for the year in respect of which such award
is made, except that, in the case of any award the amount of which is measured
by or otherwise dependent upon future consolidated earnings of the Company, the
Committee may, at the time such award is made, elect that there shall be charged
against the Incentive Fund for the year in respect of which such award is made
and the Incentive Fund or Funds for each succeeding year or years such amount or
amounts, as may be determined by the Committee, but not less than the lesser of
(i) the value of such award divided by the number of years in the period from
the beginning of the year in respect of which such award is made to the earlier
of the end of the year in which such award is to be paid or delivered in full or
the end of 1998, or (ii) the portion of the value of such award which shall not
have been previously charged against an Incentive Fund, provided, however, that
the Committee may at any time increase the amount to be charged for such award
against the Incentive Fund for any year by all or part of the amounts to be
charged for such award against the Incentive Fund or Funds for a subsequent year
or years, and provided, further, that any excess of amounts to be charged
against the Incentive Fund for any year for awards made in respect to prior
years over the amount of such Incentive Fund shall be charged against the
Incentive Fund or Funds for the succeeding year or years. No awards shall be
made under this Section 4 in respect of any year unless and until the total
value of all awards made under the Section 4 in respect of prior years shall
have been charged against the Incentive Fund or Funds for such year or prior
years.
     If awards are made in shares (or amounts of cash equal to the value of
shares) or share units, or other forms measured by shares and in the valuation
thereof, to be delivered or paid in the future, appropriate adjustments in the
number and kind of shares or units measured by shares shall be made in the same
was as is provided for share options in Section 3(a) in the event of a change in
the capital structure of the Company. If awards of shares are made by the
Company,

 



--------------------------------------------------------------------------------



 



- 5 -

the Company may issue shares or may acquire outstanding shares for such purpose.
If awards of shares are made by a subsidiary, the Company may issue the shares
required or the subsidiary may acquire outstanding shares for such purpose.
     5.          Nothing in the Plan shall prevent a participant from being
included in any other employee plan of the Company or any of its subsidiaries or
other affiliates or from receiving any compensation (whether regular, special,
supplemental, incentive, current, deferred or otherwise) now or hereafter
provided by the Company or any of its subsidiaries or other affiliates. Neither
the Plan nor any action taken thereunder shall be understood as giving to any
person any right to be retained in the employ of the Company or any subsidiary
or other affiliate, nor shall any person (including persons selected as
participants for a prior year) be entitled as of right to be selected as a
participant in the Plan for any year. Any option or similar right (including any
share appreciation right, whether or not included in an option granted under the
Plan) granted or awarded under the Plan shall be nontransferable other than by
will or the laws of descent and distribution and, during the lifetime of the
participant to whom such option or right shall have been granted or awarded,
shall be exercisable only by such participant or by his guardian or legal
representative, in the case of options not intended to qualify as ISOs, or by
such participant, in the case of options intended to qualify as ISOs.
     6.          The Board of Directors of the company may amend, suspend or
terminate the Plan in whole or in part at any time, provided that the rights and
interests of participants to whom unexpired share options or awards of incentive
compensation have theretofore been granted or made shall not thereby be
adversely affected without their consent and no amendment which would increase
the number of shares which may be made subject to share options or otherwise
materially increase the cost of the Plan shall be made effective unless approved
at a meeting of the holders of the shares of the Company carrying general voting
rights. The Plan shall become effective on the date of its approval by the
Company’s Shareholders. Unless the Plan is sooner terminated by the Board of
Directors, no share options or share appreciation rights may be granted after
the day before the fifth anniversary of the date that the Plan is approved by
the Company’s Shareholders, and no awards of incentive compensation may be made
in respect of any fiscal year ending after December 31, 1997, provided that the
provisions of the Plan shall continue with respect to any options, rights or
awards theretofore granted or made.

 